DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/20/2022 has been entered. Claims 1-15 and 19-22 have been cancelled, and claim 29 has been amended. Claims 16-18 and 23-30 remain pending in this application. The amendments to the claims have overcome the objections previously submitted in the Final Office action mailed 04/27/2022.
The following informalities are noted in the reply: use of incorrect status identifiers for claims 17, 24-25, and 27-30 and a typographical correction to claim 29 does not show any markup indicating the amendment of “measurment” (as written in the claims submitted 02/01/2022) to “measurement”. However, to expedite prosecution of the application, the requirement regarding the status identifiers is waived, in that it is understood the identifier "Original" should have been used for claims 17, 24-25, 27-28, and 30, and the identifier “Currently Amended” should have been used for claim 29. Additionally, the amendment to claim 29 is accepted, although not in compliance. 
Applicant is hereby notified that any additional amendments filed in this application that do not conform with all requirements of 37 CFR 1.121 will result in mailing of a Notice of Non-Compliance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Friday 9-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/ALICE LING ZOU/Examiner, Art Unit 3791